UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1363


DELOIS DANIELS,

                  Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Secretary of the Army,

                  Defendant - Appellee,

          and

PETE GEREN, Secretary of the Army,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cv-00182-JFA)


Submitted:   September 30, 2011              Decided:   October 7, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delois Daniels, Appellant Pro Se. Terri Hearn Bailey, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Delois   Daniels   appeals        the     district    court’s   order

accepting the recommendation of the magistrate judge and denying

her claims arising under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2011).    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Daniels     v.       McHugh,    No.   3:09-cv-00182-JFA

(D.S.C. Mar. 16, 2011).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and       argument     would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                        2